113 So. 2d 843 (1959)
Robert Frederick KINARD, Petitioner,
v.
H.G. COCHRAN, Jr., Director of Division of Corrections, Respondent.
Supreme Court of Florida.
August 5, 1959.
Robert Frederick Kinard, in pro. per., for petitioner.
Richard W. Ervin, Atty. Gen., and George R. Georgieff, Asst. Atty. Gen., for respondent.
HOBSON, Justice.
Upon petition of Robert Frederick Kinard this court issued a writ of habeas corpus on July 7, 1959, to which the respondent filed his return on July 14, 1959.
After due consideration of the petition for writ of habeas corpus, respondent's return, and the petitioner's answer to respondent's return, we conclude that the petitioner is entitled to be discharged.
The record discloses that there was no compliance with § 932.38, F.S.A., which reads:
"When any minor, not married, may be charged with any offense and brought before any of the courts, including municipal courts, of this state, due notice of such charge prior to the trial thereof shall be given to the parents or guardian of such minor, provided the name and address of such parent or guardian may be known to the court, or to the executive officers thereof. In the event that the name of such parent or guardian is not known or made known to the court or executive officer or cannot be reasonably ascertained by him, then such notice shall be given to any other relative or friend whom such minor may designate."
The failure to comply with any of the alternatives in the statute is fatal herein *844 and, therefore, we must, of necessity, order the petitioner discharged from the custody of the respondent, without prejudice to further proceedings in accordance with due process of law.
It is so ordered.
THOMAS, C.J., and TERRELL, ROBERTS and DREW, JJ., concur.